  8:20-cv-00500-RGK-PRSE Doc # 9 Filed: 03/10/21 Page 1 of 1 - Page ID # 30




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AMOS PRAYER GAYETAYE,

                   Plaintiff,                              8:20CV500

       vs.
                                                            ORDER
TYSON       FRESH       MEATS,       INC.,
Individual capacity,

                   Defendant.


      IT IS ORDERED that Plaintiff’s second Motion for Leave to Proceed In
Forma Pauperis (Filing 8) is denied as moot. Plaintiff was granted leave to proceed
in forma pauperis in Filing 5.

      Dated this 10th day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
